                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PHILLIP H. WEST                                                       CIVIL ACTION

       v.

ANDREW M. SAUL, 1
Commissioner of Social Security
Administration                                                        NO. 19-2100
                                                                                                  FILED
                                                                                                  MAR 1 3 1020
                                             ORDER
                                                                                      KATE BARKMAN, Clerk
               AND NOW, thisJ..tiday of March , 2020, upon consideration of PlaintiftBv         Oep.Cterk
Brief and Statement of Issues in Support of Request for Review, defendant's Response to
Request for Review of Plaintiff, and plaintiff's reply thereto, and after review of the Report and
Recommendation of United States Magistrate Judge Thomas J. Rueter, it is hereby
                                         ORDERED
               I.      The Report and Recommendation is APPROVED and ADOPTED.
               2.      Plaintiffs Request for Review is GRANTED, and the decision of the
Commissioner of the Social Security Administration is REVERSED to the extent that the matter
is REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405{g) for further
proceedings consistent with United States Magistrate Judge Thomas J. Rueter's Report and
Recommendation.
               3.      Judgment is entered in favor of plaintiff, reversing the decision of the
Commissioner for the purpose of this remand only.
                4.     The Clerk of Court is                         ted to CLOSE this case.
                                              BY THE



                                                  EPH F. LEESGN, Jr.,          J.
                                                                 I


       On June 4, 2019, Andrew M. Saul became the Commissioner of the Social Security
Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
should be substituted as the defendant in this case.
